Exhibit 10.20
INDEMNIFICATION AGREEMENT
     This Agreement is made as of the ___ day of                     , 20___
(the “Effective Date”), by and between Lexington Realty Trust, a Maryland
statutory real estate investment trust (the “Trust”), and
                                        , a trustee and/or executive officer of
the Trust (the “Indemnitee”).
RECITALS
     A. The Indemnitee is presently serving or has agreed to serve as a trustee
and/or executive officer of the Trust and the Trust desires the Indemnitee to
serve or to continue in such capacity. The Indemnitee is willing, subject to
certain conditions, including without limitation the execution and performance
of this Agreement by the Trust, to serve or to continue in such capacity.
     B. In order to induce the Indemnitee to serve or to continue in such
capacity, the Trust and the Indemnitee hereby agree as follows:
     1. Service. The Indemnitee shall continue to serve as a trustee and/or
executive officer of the Trust for so long as he is duly nominated, elected and
qualified in accordance with the By-Laws of the Trust (the “By-Laws”), or until
his death, resignation in writing or removal from such service by the
shareholders of the Trust (the “Shareholders”) or the Board of Trustees of the
Trust (the “Board”) in accordance with the Declaration of Trust of the Trust
(the “Declaration of Trust”), the By-Laws, other agreements between the Trust
and the Indemnitee, and/or applicable law. However, this Agreement shall not
impose any obligation on the Trust or the Indemnitee to continue Indemnitee’s
service in any such position or positions.
     2. Initial Indemnity.
          (a) The Trust shall indemnify the Indemnitee when he was, is, or is
threatened to be made a named defendant or respondent, is a witness or is
participating (a “Party”) in any threatened, pending or completed action, suit,
arbitration, alternative dispute resolution mechanism, investigation,
administrative or any other proceeding, whether civil, criminal, administrative
or investigative, including on appeal (a “Proceeding”), by reason of the fact
that he is or was a trustee, officer, employee or agent of the Trust, or is or
was serving at the request of the Trust as a director, officer, partner, member,
trustee, manager, employee, or agent of another foreign or domestic corporation,
partnership, joint venture, limited liability company, trust, employee benefit
plan or other enterprise (an “Indemnified Capacity”), against any and all
judgments, penalties, fines, settlements and reasonable expenses (including
attorneys’ fees) (“Indemnified Amounts”) actually incurred by the Indemnitee or
on Indemnitee’s behalf in connection with such Proceeding unless it is
established that:
          (i) the act or omission of the Indemnitee was material to the matter
giving rise to the Proceeding and (x) was committed in bad faith or (y) was the
result of active and deliberate dishonesty;
          (ii) the Indemnitee actually received an improper personal benefit in
money, property or services; or

 



--------------------------------------------------------------------------------



 



          (iii) in the case of a criminal Proceeding, the Indemnitee had
reasonable cause to believe that his act or omission was unlawful;
provided, however, that indemnification may not be made in respect of any
Proceeding by or in the right of the Trust in which the Indemnitee shall have
been adjudged to be liable to the Trust. The termination of any Proceeding by
judgment, order, or settlement shall not create a presumption that the
Indemnitee did not meet the requisite standard of conduct set forth in this
section (the “Requisite Standard of Conduct”). If then required by the Maryland
General Corporation Law (the “MGCL”) or other applicable law, the termination of
any Proceeding by conviction, or a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgement, shall create a rebuttable
presumption that the Indemnitee did not meet the Requisite Standard of Conduct.
          (b) The Trust shall not indemnify the Indemnitee under Section 2(a)
hereof and/or advance expenses to the Indemnitee under Section 2(g) hereof in
respect of any Proceeding brought by the Indemnitee against the Trust, except
          (i) for a Proceeding brought to enforce indemnification under this
Agreement, or
          (ii) if the Declaration of Trust, the By-Laws, a resolution of the
Board, or an agreement approved by the Board to which the Trust is a party
expressly provide otherwise.
          (c) The Indemnitee may not be indemnified under Section 2(a) hereof in
respect of any Proceeding charging improper personal benefit to the Indemnitee,
whether or not involving action in the Indemnitee’s capacity in the office of
trustee in the Trust or in the elective or appointive office in the Trust held
by the Indemnitee, or in the employment or agency relationship undertaken by the
Indemnitee on behalf of the Trust (an “Official Capacity”), in which the
Indemnitee was adjudged to be liable on the basis that personal benefit was
improperly received. For purposes of this Agreement, the term “Official
Capacity” shall not include service for any other foreign or domestic
corporation, partnership, joint venture, trust, other enterprise, or employee
benefit plan.
          (d) If the Indemnitee has been successful, on the merits or otherwise,
in the defense of any Proceeding referred to in Section 2(a) hereof, the
Indemnitee shall be indemnified against reasonable expenses (including
attorneys‘‘ fees) incurred by the Indemnitee in connection with such Proceeding.
If Indemnitee is not wholly successful in such Proceeding but is successful, on
the merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee under this
Section 2(d) for all expenses actually and reasonably incurred by him or on his
behalf in connection with each successfully resolved claim, issue or matter,
allocated on a reasonable and proportionate basis. For purposes of this Section
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter. For purposes of this
Agreement, the term “expenses” shall include all reasonable and out-of-pocket
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,

 



--------------------------------------------------------------------------------



 



telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding.
          (e) A court of appropriate jurisdiction (which may be the same court
in which the Proceeding involving the Indemnitee’s liability took place), upon
application of the Indemnitee and such notice as the court shall require, shall
order indemnification in the following circumstances:
          (i) If it determines the Indemnitee is entitled to reimbursement under
Section 2(d) hereof, the court shall order indemnification, in which case the
Indemnitee shall be entitled to recover the expenses (including attorneys‘‘
fees) of securing such reimbursement in addition to the Indemnified Amounts; or
          (ii) If it determines that the Indemnitee is fairly and reasonably
entitled to indemnification in view of all the relevant circumstances, whether
or not the Indemnitee has met the Requisite Standard of Conduct or has been
adjudged liable under the circumstances described in Section 2(c) hereof, the
court shall order such indemnification as the court shall deem proper. However,
indemnification with respect to any Proceeding by or in the right of the Trust
or in which liability shall have been adjudged in the circumstances described in
Section 2(c) hereof shall be limited to expenses (including attorneys‘‘ fees).
          (f) Indemnification under Section 2(a) or 3(a) hereof may not be made
by the Trust unless authorized for a specific Proceeding after a determination
has been made, in the manner described in Section 4(b) hereof, that
indemnification of the Indemnitee is permissible in those circumstances because
the Indemnitee has met the Requisite Standard of Conduct.
          (g) The Trust shall pay or reimburse any and all reasonable expenses
(including attorneys’ fees) incurred by the Indemnitee in connection with any
Proceeding in advance of the final disposition of such Proceeding in the manner
described in Section 4(e) hereof.
          (h) The Trust shall not adopt any amendment to the Declaration of
Trust or By-Laws or any resolution of the Board the effect of which would be to
deny, diminish or encumber the Indemnitee’s rights to indemnity pursuant to the
Declaration of Trust, the By-Laws, the MGCL or any other applicable law.
     3. Additional Indemnification.
          (a) Without limiting any right which the Indemnitee may have pursuant
to Section 2 hereof, the Declaration of Trust, the By-Laws, the MGCL, any policy
of insurance or otherwise, the Trust shall indemnify the Indemnitee against any
amounts which the Indemnitee is or becomes legally obligated to pay relating to
or arising out of any Proceeding to which the Indemnitee is, was, or is
threatened to be made a Party in connection with any act, failure to act or
neglect or breach of duty, including any actual or alleged error, misstatement
or misleading statement, which the Indemnitee commits, suffers, permits or
acquiesces in while

 



--------------------------------------------------------------------------------



 



acting in an Indemnified Capacity; provided, however, that the Trust shall not
be obligated under this Section 3(a) to indemnify the Indemnitee against any
such amounts to the extent that:
          (i) such indemnification would exceed the maximum indemnity permitted
under applicable law at the time of the Indemnitee’s request for indemnification
against such amount;
          (ii) the Trust is otherwise prohibited by applicable law from paying
such amounts; or
          (iii) the Proceeding with respect to which such Indemnified Amounts
are incurred is based upon or attributable to the Indemnitee actually receiving
a personal benefit in money, property or services to which the Indemnitee was
not legally entitled, including, without limitation, profits made from the
purchase and sale by the Indemnitee of equity securities of the Trust which are
recoverable by the Trust pursuant to Section 16(b) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and profits arising from
transactions in publicly traded securities of the Trust which were effected by
the Indemnitee in violation of Section 10(b) of the Exchange Act, including
Rule 10b-5 promulgated thereunder.
The Indemnitee shall request indemnification under this Section 3(a) in
accordance with Section 4(a) hereof or in any other manner which the Indemnitee
and the Trust shall reasonably agree. The determination of whether the
Indemnitee shall be entitled to indemnification under this Section 3(a) shall be
made in accordance with Section 4(b) hereof or in any other manner which the
Indemnitee and the Trust shall reasonably agree. Any such determination shall be
binding upon the Trust and the Indemnitee for all purposes.
          (b) Expenses (including attorneys’ fees) incurred by the Indemnitee in
any Proceeding shall be paid by the Trust in advance of the final disposition
thereof as authorized in accordance with Section 4(e) hereof.
     4. Certain Procedures Relating to Indemnification and Advancement of
Expenses.
          (a) Except as otherwise permitted or required by the MGCL, the
Indemnitee shall, for purposes of pursuing his rights to indemnification under
Section 2(a) or 3(a) hereof:
          (i) submit to the Board a sworn statement of request for
indemnification (the “Indemnification Statement”), averring that he is entitled
to indemnification hereunder; and
          (ii) present to the Trust reasonable evidence of all Indemnified
Amounts for which payment is requested.
          (b) The determination described in Section 2(f) hereof that the
Indemnitee is entitled to indemnification under Section 2(a) or 3(a) hereof
shall be made:

 



--------------------------------------------------------------------------------



 



          (i) by the Board, by a majority vote of a quorum consisting of
trustees not, at the time, parties to such Proceeding, or, if such a quorum
cannot be obtained, then by a majority vote of a committee of the Board
consisting solely of two or more trustees not, at the time, parties to such
Proceeding and who were duly designated to act in the matter by a majority vote
of the full Board in which the designated trustees who are parties may
participate;
          (ii) by special legal counsel selected by the Board or a committee of
the Board by vote as set forth in subparagraph (i) of this paragraph, or, if the
requisite quorum of the full Board cannot be obtained therefor and the committee
cannot be established, by a majority vote of the full Board in which trustees
who are parties may participate, with the approval of the Indemnitee of such
selection, which approval shall not be unreasonably withheld; or
          (iii) by the Shareholders; provided, however, that shares held by
trustees who are parties to the Proceeding may not be voted with respect to any
such determination;
provided, however, that if a Change in Control (as defined in the then
Employment Agreement of the Chief Executive Officer of the Company) shall have
occurred, the determination described in Section 2(f) hereof that the Indemnitee
is entitled to indemnification under Section 2(a) or 3(a) hereof shall be made
by special legal counsel selected by the Indemnitee, with the approval of the
Board of such selection, which approval shall not be unreasonably withheld.
          (c) Authorization of indemnification and determination as to
reasonableness of expenses shall be made in the same manner as the determination
that indemnification is permissible; provided, however, that if the
determination that indemnification is permissible is made by the Shareholders,
authorization of indemnification and determination as to reasonableness of
expenses shall be made by the Board or a committee of the Board in the manner
specified in (i) above; and provided, further, that if the determination that
indemnification is permissible is made by special legal counsel, authorization
of indemnification and determination as to reasonableness of expenses shall be
made in the manner specified above for selection of such counsel. Special legal
counsel shall not be any person or firm who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Trust or the Indemnitee in an action to determine the
Indemnitee’s rights under this Agreement. The Trust agrees to pay the reasonable
fees and expenses of such special legal counsel and to indemnify such counsel
against costs, charges and expenses (including attorneys’ fees) actually and
reasonably incurred by such counsel in connection with this Agreement.
          (d) The Board shall make (or shall cause to be made) the determination
described in Section 2(f) hereof in the manner set forth in Section 4(b) hereof
within 30 calendar days of receipt of an Indemnification Statement; provided,
however, that the Board may, in its sole and absolute discretion, elect to
extend such 30 day period for up to 30 additional calendar days by delivering
notice of such extension to the Indemnitee within the initial 30 day period.
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to

 



--------------------------------------------------------------------------------



 



such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination in the discretion of the Board or special legal counsel if
retained pursuant to Section 4(b). Any expenses actually and reasonably incurred
by Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Trust (irrespective of the determination as
to Indemnitee’s entitlement to indemnification) and the Trust shall indemnify
and hold Indemnitee harmless therefrom. The provisions of this Section 4(d) are
intended to be procedural only and shall not affect the right of the Indemnitee
to indemnification under Sections 2(a) or 3(a). Any determination by the Board
that the Indemnitee is not entitled to such indemnification and any failure of
the Trust to pay any amounts requested in an Indemnification Statement shall be
subject to judicial review as provided in Section 6 hereof.
          (e) For purposes of determining whether to authorize advancement of
expenses pursuant to Section 2(g) or Section 3(b) hereof, the Indemnitee shall
submit to the Board:
          (i) a written affirmation by the Indemnitee of the Indemnitee’s good
faith belief that the Requisite Standard of Conduct has been met (an
“Affirmation”); and
          (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount if it shall ultimately be determined that the Requisite Standard of
Conduct has not been met (an “Undertaking”).
The Undertaking required by this Section 4(e) shall be an unlimited general
obligation of the Indemnitee but need not be secured and shall be accepted
without reference to financial ability to make the repayment. Payments under
this subsection shall be made as provided by the Declaration of Trust, the
By-laws, or contract or as specified in this Section 4. The Board shall, within
10 calendar days of receipt of an Undertaking, authorize immediate payment of
the expenses stated in such Undertaking, whereupon the Trust shall immediately
make payment of such amounts.
Any dispute as to the reasonableness of any expense shall not delay an expense
advance by the Trust.
          (f) If, when, and to the extent that the Board or other party
determining whether the Indemnitee is entitled to indemnification as provided in
Section 4(b) (the “Reviewing Party”) determines that (x) Indemnitee would not be
permitted to be indemnified with respect to a claim for indemnification under
applicable law or (y) the amount of the expense advance was not reasonable, the
Trust shall be entitled to be reimbursed by Indemnitee and Indemnitee hereby
agrees to reimburse the Trust without interest (which agreement shall be an
unsecured obligation of Indemnitee) for
          (i) all related expense advances theretofore made or paid by the Trust
in the event that it is determined that indemnification would not be permitted
or

 



--------------------------------------------------------------------------------



 



          (ii) the excessive portion of any expense advances in the event that
it is determined that such expenses advances were unreasonable;
provided, however, that if Indemnitee has commenced legal proceedings in a court
of competent jurisdiction to secure a determination that Indemnitee could be
indemnified under applicable law, or that the expense advances were reasonable,
any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law or that the expense advances
were unreasonable; shall not be binding, and the Trust shall be obligated to
continue to make expense advances, until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed), which determination shall be conclusive and binding.
     5. Subrogation; Duplication of Payments.
          (a) Indemnitee shall not be required to exercise any rights that
Indemnitee may have against any other Person (for example, under an insurance
policy) before Indemnitee enforces his rights under this Agreement. However, to
the extent the Trust actually indemnifies Indemnitee or advances him expenses,,
the Trust shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, and the Indemnitee shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Trust
effectively to bring suit to enforce such rights.
          (b) The Trust shall have no obligation to make any payment required to
be made under this Agreement to the extent of any payment of such amounts (under
any insurance policy, the Declaration of Trust, the By-Laws or otherwise) that
the Indemnitee has actually received.
     6. Enforcement.
          (a) If the Trust fails to pay in full any amount required to be paid
to the Indemnitee under this Agreement within 30 calendar days after such amount
becomes due and payable hereunder, the Indemnitee may at any time thereafter
bring suit against the Trust to recover the unpaid portion of such amount.
          (b) In any action brought under Section 6(a) hereof, it shall be a
defense to a claim for indemnification pursuant to Section 2(a) or 3(a) hereof
(other than an action brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the
Undertaking, if any is required, has been tendered to the Trust) that the
Indemnitee has not met the Requisite Standard of Conduct, but the burden of
proving such defense shall be on the Trust. Neither the failure of the Board to
have made a determination (in the manner described in Section 4(b) hereof),
prior to commencement of such action, that the Indemnitee has met the Requisite
Standard of Conduct, nor an actual determination by the Board (in the manner
described in Section 4(b) hereof), following commencement of such action, that
the Indemnitee has not met the Requisite Standard of Conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
Requisite Standard of Conduct.

 



--------------------------------------------------------------------------------



 



          (c) The Trust acknowledges that the expenses associated with the
enforcement of the Indemnitee’s rights under this Agreement by litigation or
other legal action would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder and it is the intent of the Trust that the
Indemnitee not be required to incur such expenses. Accordingly, the Trust shall
pay and be solely responsible for any and all costs, charges and expenses
(including attorneys’ fees) reasonably incurred by the Indemnitee, and
irrevocably authorizes the Indemnitee from time to time to retain counsel of his
choice to represent the Indemnitee, in connection with (i) any failure of the
Trust to comply with any of its obligations under this Agreement, as determined
by the Indemnitee, (ii) any action taken by the Trust or any other person to
declare this Agreement, or any provision hereof, void or unenforceable, and
(iii) any Proceeding causing or intended to cause the denial to, or the recovery
from, the Indemnitee of the benefits intended to be provided to the Indemnitee
hereunder.
          (d) The Trust shall have no obligation to indemnify Indemnitee under
this Agreement for amounts paid in settlement of a proceeding or claim without
the Trust’s prior written consent, which consent shall not be unreasonably
withheld. The Trust shall not, without the prior written consent of Indemnitee,
which consent shall not be unreasonably withheld, consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise which
(i) includes an admission of fault of Indemnitee or (ii) does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of a proceeding or claim, which release shall be in form and substance
reasonably satisfactory to Indemnitee. Neither the Trust nor Indemnitee shall
unreasonably withhold their consent to any proposed settlement.
     7. Duration of Agreement. This Agreement shall continue for so long as
Indemnitee serves as a trustee, officer, employee or agent of the Trust, or is
or was serving at the request of the Trust as a director, officer, partner,
member, trustee, manager, employee, or agent of another foreign or domestic
corporation, partnership, joint venture, limited liability company, trust,
employee benefit plan or other enterprise, and thereafter shall survive until
and terminate upon the latest to occur of (a) the expiration of ten years after
the latest date that Indemnitee shall have ceased to serve in any such capacity;
(b) the final termination of all pending proceedings in respect of which
Indemnitee is granted rights of indemnification or advancement of expenses
hereunder and of any proceeding commenced by Indemnitee relating thereto; or
(c) the expiration of all statutes of limitation applicable to possible claims
arising out of Indemnitee’s corporate status.
     8. Notice by Each Party. Indemnitee shall promptly notify the Trust in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document or communication relating to any
proceeding or claim for which Indemnitee may be entitled to indemnification or
advancement of Expenses hereunder; provided, however, that any failure of
Indemnitee to so notify the Trust shall not adversely affect Indemnitee’s rights
under this Agreement except to the extent the Trust shall have been materially
prejudiced as a direct result of such failure. The Trust shall notify promptly
Indemnitee in writing as to the pendency of any proceeding or claim that may
involve a claim against the Indemnitee for which Indemnitee may be entitled to
indemnification or advancement of expenses hereunder.

 



--------------------------------------------------------------------------------



 



     9. Certain Persons Not Entitled to Indemnification. Notwithstanding any
other provision of this Agreement to the contrary, Indemnitee shall not be
entitled to indemnification or advancement of expenses hereunder with respect to
any proceeding or any claim, issue or matter therein, brought or made by
Indemnitee against the Trust or any affiliate of the Trust, except as
specifically provided in Section 2(b).
     10. Specific Performance. The Trust agrees that its execution of this
Agreement shall constitute a stipulation by which it shall be irrevocably bound
in any court or arbitration in which a proceeding by Indemnitee for enforcement
of his rights hereunder shall have been commenced, continued or appealed, that
its obligations set forth in this Agreement are unique and special, and that
failure of the Trust to comply with the provisions of this Agreement will cause
irreparable and irremediable injury to Indemnitee, for which a remedy at law
will be inadequate. As a result, in addition to any other right or remedy he may
have at law or in equity with respect to breach of this Agreement, Indemnitee
shall be entitled to injunctive or mandatory relief directing specific
performance by the Trust of its obligations under this Agreement.
     11. Merger or Consolidation. In the event of a merger, consolidation, or
other transaction in which the Trust’s existence ceases upon consummation
thereof, the Trust shall require the surviving, resulting or acquiring entity,
as a condition to such transaction, to agree in writing to indemnify the
Indemnitee to the full extent provided in this Agreement. Irrespective of
whether the Trust is the resulting, surviving or acquiring entity in any such
transaction, and irrespective of whether the agreement referenced in the
preceding sentence shall have been obtained, the Indemnitee shall stand in the
same position under this Agreement with respect to the resulting, surviving or
acquiring entity as he would have with respect to the Trust if its separate
existence had continued.
     12. Nonexclusivity and Severability.
          (a) The indemnification and advancement of expenses provided or
authorized by this Agreement may not be deemed exclusive of any other rights, by
indemnification or otherwise, to which the Indemnitee may be entitled under the
Declaration of Trust, the By-laws, a resolution of the Shareholders or the
Board, the MGCL, an agreement or otherwise, both as to action in an Official
Capacity and as to action in another capacity while holding such office, it
being the intention of the Trust to provide the Indemnitee with the maximum
indemnification permissible under applicable law.
          (b) If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it valid,
enforceable and legal.

 



--------------------------------------------------------------------------------



 



     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without giving effect to the
principles of conflict of laws thereof.
     14. Entire Agreement; Modification; Survival. This Agreement constitutes a
complete and exclusive statement of the agreement between the parties with
respect to its subject matter, and supersedes any and all prior agreements,
whether written or oral, between the parties with respect to its subject
matter[, including, without limitation, that certain Indemnification Agreement,
dated as of                     , 2002]. This Agreement may be modified only by
an instrument in writing signed by both parties hereto. The provisions of this
Agreement shall survive the death, disability or incapacity of the Indemnitee or
the termination of the Indemnitee’s service as a trustee and/or executive
officer of the Trust and shall inure to the benefit of the Indemnitee’s heirs,
executors and administrators.
     15. Waivers. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
     16. Period of Limitations. No action, lawsuit, or proceeding may be brought
against Indemnitee or Indemnitee’s spouse, heirs, executors, or personal or
legal representatives, nor may any cause of action be asserted in any such
action, lawsuit or proceeding, by or on behalf of the Trust, after the
expiration of two years after the statute of limitations commences with respect
to Indemnitee’s act or omission that gave rise to the action, lawsuit,
proceeding or cause of action; provided, however, that, if any shorter period of
limitations is otherwise applicable to any such action, lawsuit, proceeding or
cause of action, the shorter period shall govern.
     17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
     18. Certain Terms. For purposes of this Agreement, references to “other
enterprises” shall include employee benefit plans; references to “fines” shall
include any excise taxes assessed on the Indemnitee with respect to any employee
benefit plan; references to “serve” or “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, the Indemnitee with
respect to an employee benefit plan, its participants or beneficiaries;
references to the masculine shall include the feminine; references to the
singular shall include the plural and vice versa; and action taken or omitted by
the Indemnitee in good faith and in a manner he reasonably believed to be in the
interest of the participants and beneficiaries of an employee

 



--------------------------------------------------------------------------------



 



benefit plan, he shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to herein.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

            LEXINGTON REALTY TRUST
      By:           Name:           Title:        

            INDEMNITEE
            Name:              

 